Citation Nr: 9921766	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen a claim of service connection for a 
disability of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a right hand disability.  The veteran 
filed a timely notice of disagreement, and was sent a 
November 1998 statement of the case.  He then filed a 
December 1998 VA Form 9 substantive appeal, and requested a 
personal hearing before a member of the Board.  His requested 
hearing was afforded him in May 1999.  


FINDINGS OF FACT

1.  A claim for service connection for a right hand 
disability was last denied by a November 1996 Board decision; 
a timely appeal was not filed in response to this decision.  

2.  Evidence submitted by the veteran subsequent to the last 
prior denial of his service connection claim is cumulative 
and redundant of evidence already of record at the time of 
the November 1996 Board decision.


CONCLUSION OF LAW

The evidence submitted since the November 1996 Board decision 
is not new and material; thus, the claim for service 
connection for a right hand disability cannot be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen a previously denied claim for 
service connection for a right hand disability.  This claim 
was originally denied by the RO in December 1992, and he 
initiated and perfected an appeal to the Board.  When the 
original claim was presented to the Board in November 1996, 
the record included the veteran's written contentions, a 
transcript of his oral testimony at a July 1993 RO hearing, 
the service medical records, an October 1992 VA medical 
examination report with x-rays, and a photograph of the 
veteran while he was in the service.  This evidence was 
reviewed, and the Board found the claim was not well 
grounded; hence, it was denied.  

In December 1997, the veteran filed an application to reopen 
his previously denied claim for service connection for a 
right hand disability.  He repeated his contention that his 
right hand was initially injured in service, and never 
properly healed, resulting in a chronic injury which 
continues to impair him.  In a September 1998 rating 
decision, the RO determined this was not new and material 
evidence, and denied the veteran's application to reopen the 
claim.  The veteran responded with a timely notice of 
disagreement, and was sent a statement of the case.  He then 
perfected his appeal with a timely substantive appeal, and 
requested a personal hearing before a member of the Board.  

The veteran was afforded a personal hearing before a member 
of the Board in May 1999.  He testified that immediately 
after his in-service injury, the first military doctor to 
examine the veteran's fingers "lanced" them.  A subsequent 
military physician examined the veteran's injury and stated 
this procedure was in error, as it resulted in a severing of 
ligaments and tendons in the middle and index fingers of the 
right hand, and a permanent disability.  Thereafter, this was 
never corrected by the military, and the veteran learned to 
compensate for his right hand disability after service, 
according to his testimony.  Hence, he did not file a claim 
at that time.  

Analysis

The veteran seeks to reopen a previously and finally denied 
claim for service connection for a right hand disability.  
His claim was originally presented to the Board in November 
1996, at which time it was denied as not well grounded.  In 
the absence of a timely appeal, this Board decision is final, 
and cannot be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is 
that which is not cumulative or redundant of previously 
considered evidence; material evidence is that which is 
relevant and probative to the issue at hand, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In reviewing the veteran's application to reopen the 
previously-denied claim for service connection, the Board is 
cognizant of the case of Hodge v. West [155 F.3d 1356 (Fed. 
Cir. 1998)], in which the U.S. Court of Appeals for the 
Federal Circuit invalidated the legal test established by the 
Court of Veterans Appeals (now known as the U. S. Court of 
Appeals for Veterans Claims) in Colvin v. Derwinski [1 Vet. 
App. 171, 174 (1991)] regarding the definition of new and 
material evidence.   This test defined material to mean 
creating "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome."  Colvin at 174.  The Court 
of Appeals for the Federal Circuit found this test imposed an 
extra and unnecessary burden on the veteran by going beyond 
the regulatory definition of material found in 38 C.F.R. 
§ 3.156.  Hence, the Colvin test was overruled by the Hodge 
Court for purposes of reopening claims for the award of 
veterans' benefits.  

Nevertheless, the statutory requirements for reopening a 
previously denied claim, found in 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156, remain undisturbed, and rating decisions 
based solely on the question of whether the record includes 
new evidence, with no determination as to the materiality of 
evidence, are not affected by the Hodge decision.  See also 
Smith v. West, 12 Vet. App. 312, 314-15 (1999).  In the 
present case, the veteran has not presented new evidence, 
and, therefore, there is no need to remand this claim to the 
RO at this time for reconsideration in light of Hodge, as the 
materiality of the veteran's evidence is not at issue.  

The question to be decided in this case is whether, after the 
Board of Veterans' Appeals decision of November 1996, new and 
material evidence has been added to the record.  If the 
evidence added to the record after the November 1996 decision 
is not new and material, the claim may not be reopened.

In seeking to reopen his service connection claim, the 
veteran has offered his own contentions, submitted via 
several written statements and his oral testimony at a May 
1999 personal hearing before a member of the Board.  The 
veteran's testimony and his written statements, however, 
repeat essentially the same facts that were presented to the 
Board in November 1996.  No new contentions have been made.  
The veteran makes reference to a photograph taken of him in 
uniform during service, but this photograph was received by 
the VA in March 1993, and is explicitly noted in the November 
1996 Board denial.  Thus, the veteran's most recent 
assertions and contentions are cumulative and redundant of 
previously-considered evidence, and cannot be considered new, 
as defined by 38 C.F.R. § 3.156.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  As was noted by the U. S. 
Court of Appeals for Veterans Claims in Smith, "[i]f 
evidence is not new, the inquiry ends and the claim cannot be 
reopened."  Smith at 314.  

In conclusion, the veteran's application to reopen his claim 
for service connection for a right hand disability must be 
denied based on the lack of new and material evidence.   


ORDER

In the absence of new and material evidence, the veteran's 
application to reopen his claim for service connection for a 
right hand disability is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

